Title: From James Madison to William F. Gray, 8 August 1825
From: Madison, James
To: Gray, William F.


        
          Dr. Sir
          Aug. 8. 1825
        
        I have the Ed: Rev. No. 82. forwd. by you. I recd. at the same time from Mr. Green the inclosed acct. & order from Mr. Withers. There is no date, you will observe, to the Acct. and I do not find that I have recd. all the Nos. of either the N.A. or Edinbg. Review preceding the last from yourself. No. 78. of Edinbg. Revw. particularly is wanting. Whilst the business was in the hands of Mr. Withers I wrote sevl. times witht. getting an answer. Will you be so good eno’ to enquire into matter, and pay the order in favor of Mr. G. if satisfied that there has been no mistake. I inclose $10. for the purpose, an immediate paymt. being called for.
      